Citation Nr: 1143785	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected lumbar strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for lumbar strain and granted an initial noncompensable disability rating, effective from December 21, 2007.  The Veteran disagreed with the initial noncompensable rating assigned for the service-connected lumbar strain.  

During the pendency of the appeal, the RO increased the initial disability rating of the service-connected lumbar strain to 10 percent, effective from December 21, 2007, the effective date of service connection.  This increase was reflected in a June 2009 rating decision and the June 2009 statement of the case.  

The Veteran submitted a June 2009 private magnetic resonance imaging (MRI) report along with her VA Form 9, substantive appeal, which was received at the RO in July 2009.  This MRI report reveals a diagnosis of degenerative disc disease.  In light of these findings, the RO recharacterized the Veteran's disability to include degenerative disc disease as noted in a March 2010 supplemental statement of the case (SSOC), and as reflected on the cover page of this Remand.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected lumbar strain with degenerative disc disease.  

The Veteran was afforded a VA examination in April 2008, in conjunction with her original claims of service connection, including a claim of service connection for a low back disability.  That examination report essentially indicated that the Veteran had normal range of motion, no spasm, and no evidence of radiating pain on movement.  The examiner further noted that there was no tenderness and straight leg raising test was negative bilaterally.  Additionally, there was no ankylosis.  The examiner concluded that, upon inspection of the spine, there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The diagnosis was lumbar strain, based on subjective factors of pain with bending and lifting and objective factors of pain with flexion (despite the normal range of motion) and normal x-rays.  

In her August 2008 notice of disagreement (NOD), the Veteran reported that she did, indeed, suffer from muscle spasms.  

In July 2009, the Veteran submitted her substantive appeal to the Board, along with a private June 2009 MRI report which provided objective findings of mild degenerative disc disease at the L5-S1 level.  The MRI report also noted that there was a 3.2 cm ovoid mass in the left buttock fatty soft tissue, which was thought to perhaps represent localized trauma/hematoma within an otherwise pre-existing lipoma.  Close clinical surveillance and follow-up imaging was recommended.  

At the Veteran's personal hearing in May 2011, she testified that her back pain had gotten worse since the April 2008 examination.  

In sum, the objective MRI evidence, as well as the Veteran's testimony, is inconsistent with the findings on examination in April 2008.  Given these findings, another VA examination is necessary to adequately rate the Veteran's service-connected lumbar strain with degenerative disc disease.  As the Veteran's testimony indicates there may have been a material change in the condition since the last VA examination, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent, and severity of the service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997). 

During the hearing, the Veteran reported that she received chiropractic care at Camp Lejeune and through her primary care physician at Sunclose Medical Care, who referred her out to specialists.  Since the claims file is being returned it should also be updated to include any VA treatment records which would support the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran request any private medical records identified by the Veteran that would support her claim for a rating in excess of 10 percent for the service-connected lumbar strain with degenerative disc disease.  Any VA treatment records should also be obtained and associated with the claims file.  If any records identified by the Veteran are not ultimately obtained, she should be notified pursuant to 38 C.F.R. § 3.159(e). 

2.  Obtain medical records, including chiropractic care records, that pertain to the Veteran from Camp Lejeune, dating from 2007.  If the requested records are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran should be accorded a VA spine examination.  The examiner should review the claims file including a copy of this remand in conjunction with the examination.  The report of examination should include a detailed account of all manifestations of lumbar strain with degenerative disc disease found to be present, including whether there exists any ankylosis, and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  The examiner should also determine if the Veteran's degenerative disc disease results in periods of bed rest prescribed by a physician, and if so, to what extent.  The examiner should also provide an opinion as to whether there is any neurological involvement associated with the lumbar spine disability, and if so, whether it results in nerve pain and/or paralysis.  If such pain and/or paralysis exists, please opine whether is mild, moderate, moderately severe, or severe.  A rationale for any opinion provided should be set forth in the report. 

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case, and afforded the appropriate opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


